Exhibit 10.7
 
Semiannual Servicer’s Certificate
CenterPoint Energy Transition Bond Company, LLC (formerly Reliant Energy
Transition Bond Company LLC)
$748,897,000 Transition Bonds, Series 2001-1
 
Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement
(the "Agreement"), dated as of October 24, 2001, between
CenterPoint Energy Houston Electric, LLC (formerly Reliant Energy,
Incorporated), as Servicer, and CenterPoint Energy Transition Bond Company, LLC
(formerly Reliant Energy Transition Bond Company LLC), as Issuer, the Servicer
does hereby certify as follows:
 
Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as
set forth in the Agreement.  References herein to certain sections and
subsections are references
to the respective sections and subsections of the Agreement.
 
Collection Periods: September 12, 2008 through March 12, 2009
Payment Date: March 16, 2009
Today's Date: March 12, 2009

 
1. Collections Allocable and Aggregate Amounts Available for Current Payment
Date:
         
i.
Remittances for the September 12 through 30, 2008 Collection Period
 
5,967,688.36
         
ii.
Remittances for the October 1 through 31, 2008 Collection Period
 
9,301,244.44
         
iii.
Remittances for the November 1 through 30, 2008 Collection Period
 
5,857,346.89
         
iv.
Remittances for the December 1 through 31, 2008 Collection Period
 
9,720,954.78
         
v.
Remittances for the January 1 through 31, 2009 Collection Period
 
6,624,933.36
         
vi.
Remittances for the February 1 through 28, 2009 Collection Period
 
7,228,911.12
         
vii.
Remittances for the March 1 through 12, 2009 Collection Period
 
3,239,147.37
         
viii.
Net Earnings on Collection Account
       [through 2/28/09]    
   General Subaccount
 
168,779.82
           
   Overcollateralization Subaccount
 
17,117.64
           
   Capital Subaccount
 
85,866.42
           
   Reserve Subaccount
 
14,369.32
         
ix.
General Subaccount Balance (sum of i through viii above)
 
48,226,359.52
       

                   
x.
Reserve Subaccount Balance as of Prior Payment Date
 
1,001,475.00
         
xi.
Overcollateralization Subaccount Balance as of Prior Payment Date
 
2,184,282.92
         
xii.
Capital Subaccount Balance as of Prior Payment Date (1)
 
3,744,485.00
         
xiii.
Collection Account Balance (sum of ix through xii above)
 
55,156,602.44
           
(1) Net of unreleased earnings moved into General Subaccount
           

             
2. Outstanding Amounts as of Prior Payment Date:
             
i.
Class A-1 Principal Balance
 
0.00
         
ii.
Class A-2 Principal Balance
 
0.00
         
iii.
Class A-3 Principal Balance
 
63,441,199.00
         
iv.
Class A-4 Principal Balance
 
385,897,000.00
         
v.
Aggregate Principal Balance of all Series 2001-1 Transition Bonds
 
449,338,199.00
       

             
3. Required Funding/Payments as of Current Payment Date:
               
 
 
Series 2001-1 Principal
 
Projected
Principal
Balance
 
 
Semiannual
Principal Due
     
i.
Class A-1
 
0.00
 
0.00
     
ii.
Class A-2
 
0.00
 
0.00
     
iii.
Class A-3
 
38,615,263.00
 
24,825,936.00
     
iv.
Class A-4
 
385,897,000.00
 
0.00
     
v.
For all Series 2001-1 Transition Bonds
 
424,512,263.00
 
24,825,936.00
   

                         
Transition
Bond
Interest Rate
 
Days in
Interest
Period (1)
 
 
Interest Due
 
vi.
Required Class A-1 Interest
 
3.840%
 
180
 
0.00
 
vii.
Required Class A-2 Interest
 
4.760%
 
180
 
0.00
 
viii.
Required Class A-3 Interest
 
5.160%
 
180
 
1,636,782.93
 
ix.
Required Class A-4 Interest
 
5.630%
 
180
 
10,863,000.55
   
(1) On 30/360 Day basis.
           

 

--------------------------------------------------------------------------------


 

         
Required Level
 
 Funding
Required
     
x.
Overcollateralization Subaccount
 
2,340,303.13
 
156,020.21
     
xi.
Capital Subaccount
 
3,744,485.00
 
0.00
   

         
4. Allocation of Remittances as of Current Payment Date Pursuant to Section
8.02(d) of Indenture:
         
i.
Trustee Fees and Expenses
 
2,540.00
         
ii.
Servicing Fee
 
187,224.25
 (1)
       
iii.
Administration Fee and Independent Managers Fee
 
53,500.00
 (2)
       
iv.
Operating Expenses
 
54,994.10
 (3)
       
v.
Semiannual Interest (including any past-due Semiannual Interest for prior
periods)
   

   
 
 
Series 2001-1
 
 
 
Aggregate
 
Per 1,000
of Original
Principal Amount
 
     
1. Class A-1 Interest Payment
 
0.00
 
0.00
       
2. Class A-2 Interest Payment
 
0.00
 
0.00
       
3. Class A-3 Interest Payment
 
1,636,782.93
 
12.59
       
4. Class A-4 Interest Payment
 
10,863,000.55
 
28.15
   

             
vi.
Principal Due and Payable as a result of Event of Default or on Final Maturity
Date
         
 
 
Series 2001-1
 
 
 
Aggregate
 
Per 1,000
of Original
Principal Amount
     
1. Class A-1 Principal Payment
 
0.00
 
0.00
       
2. Class A-2 Principal Payment
 
0.00
 
0.00
       
3. Class A-3 Principal Payment
 
0.00
 
0.00
       
4. Class A-4 Principal Payment
 
0.00
 
0.00
   

                   
vii.
Semiannual Principal
               
 
 
Series 2001-1
 
 
 
Aggregate
 
Per 1,000
of Original
Principal Amount
 
     
1. Class A-1 Principal Payment
 
0.00
 
0.00
       
2. Class A-2 Principal Payment
 
0.00
 
0.00
       
3. Class A-3 Principal Payment
 
24,825,936.00
 
190.97
       
4. Class A-4 Principal Payment
 
0.00
 
0.00
   

                 
viii.
Amounts Payable to Credit Enhancement Providers (if applicable)
N/A
         
ix.
Operating Expenses not Paid under Clause (iv) above
 
0.00
         
x.
Funding of Capital Subaccount
 
0.00
         
xi.
Funding of Overcollateralization Subaccount
 
156,020.21
         
xii.
Net Earnings in Capital Subaccount Released to Issuer
 
85,866.42
         
xiii.
Deposit to Reserve Subaccount
 
10,360,495.06
         
xiv.
Released to Issuer upon Series Retirement: Collection Account
0.00
         
xv.
Aggregate Remittances as of Current Payment Date
 
48,226,359.52
                             
(1) Servicing fee: $748,897,000 x .05% x 180/360 = $187,224.25
             
(2) Administration fee: $50,000 x 180/180 = $50,000.00; Independent Managers
fee: $3,500.00
     
(3) Reimbursement to Administrator for fees/expenses paid to outside legal
counsel ($10,758.30),
     
      rating agencies ($15,000.00) and independent accountants ($29,235.80).
       

 

--------------------------------------------------------------------------------


 
5. Subaccount Withdrawals as of Current Payment Date
    (if applicable, pursuant to Section 8.02(d) of Indenture):
             
i.
Reserve Subaccount (available for 4.i. through 4.xii.)
0.00
         
ii.
Overcollateralization Subaccount (available for 4.i. through 4.ix.)
0.00
         
iii.
Capital Subaccount (available for 4.i. through 4.ix.)
 
0.00
         
iv.
Total Withdrawals
 
0.00
       

         
6. Outstanding Amounts and Collection Account Balance as of Current Payment Date
   (after giving effect to payments to be made on such Payment Date):
           
Series 2001-1
             
i.
Class A-1 Principal Balance
 
0.00
         
ii.
Class A-2 Principal Balance
 
0.00
         
iii.
Class A-3 Principal Balance
 
38,615,263.00
         
iv.
Class A-4 Principal Balance
 
385,897,000.00
         
v.
Aggregate Principal Balance for all Series 2001-1 Transition Bonds
424,512,263.00
                           
vi.
Reserve Subaccount Balance
 
11,361,970.06
         
vii.
Overcollateralization Subaccount Balance
 
2,340,303.13
         
viii.
Capital Subaccount Balance
 
3,744,485.00
         
ix.
Aggregate Collection Account Balance
 
17,446,758.19
                         

7. Shortfalls In Interest and Principal Payments as of Current Payment Date
    (after giving effect to payments to be made on such Payment Date):
             
i.
Semiannual Interest
               
Series 2001-1
               
1. Class A-1 Bond Interest Payment
 
0.00
           
2. Class A-2 Bond Interest Payment
 
0.00
           
3. Class A-3 Bond Interest Payment
 
0.00
           
4. Class A-4 Bond Interest Payment
 
0.00
                           
ii.
Semiannual Principal
               
Series 2001-1
               
1. Class A-1 Principal Payment
 
0.00
           
2. Class A-2 Principal Payment
 
0.00
           
3. Class A-3 Principal Payment
 
0.00
           
4. Class A-4 Principal Payment
 
0.00
                         
8. Shortfalls in Required Subaccount Levels as of Current Payment Date
    (after giving effect to payments to be made on such Payment Date):
           
i.
Overcollateralization Subaccount
 
0.00
         
ii.
Capital Subaccount
 
0.00
       

                         
IN WITNESS HEREOF, the undersigned has duly executed and delivered this
Semiannual Servicer's Certificate this 12th day of March, 2009.
                   
CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC (formerly RELIANT ENERGY,
INCORPORATED), as Servicer
                   
by:
 /s/ Linda Geiger    
 
               
Linda Geiger
               
Assistant Treasurer
           